Continuing Abatement Order filed September 12, 2019.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00329-CV
                                    ____________

                           DARYL BARNES, Appellant

                                          V.

     HARRIS COUNTY, TEXAS, CHRIS DANIEL, WILLIE FRAZIER,
       DEE THOMAS, STAN STEWART, MARIA DE LA ROSA,
                 AND DERYK FIELDS, Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14432

                   CONTINUING ABATEMENT ORDER

      We order that a supplemental Harris County District clerk’s record containing
any and all records in this case reflecting issuance, service, and return of citation on
the following parties:

      •      Harris County, Texas;
      •      Chris Daniel;
      •      Willie Frazier;
      •      Dee Thomas;
      •      Stan Stewart;
      •      Maria De La Rosa; and
      •      Deryk Fields;

shall be filed with the clerk of this court on or before September 24, 2019.

      If no such records are part of the case file as to any of the persons named
above, the Harris County District clerk is directed to file a supplemental record
containing a certified statement to that effect.

      The appeal will remain abated, treated as a closed case, and removed from
this court’s active docket. The appeal will be reinstated on this court’s active docket
when the supplemental Harris County District clerk’s record is filed in this court.
The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.


                                               PER CURIAM



Panel consists of Justices Christopher, Hassan and Poissant.